



COURT OF APPEAL FOR ONTARIO

CITATION: Bennett Law Chambers Professional
    Corporation v. Zareh, 2014 ONCA 386

DATE: 20140512

DOCKET: C57955

Laskin, Rouleau and Lauwers JJ.A.

IN THE MATTER OF THE
SOLICITORS ACT

BETWEEN

Bennett Law Chambers Professional Corporation

Solicitor (Respondent)

and

Akbar Zareh, Kingsway Estate Brokerage and Maxcom
    Realty Inc.

Client (Appellants)

Fredrick Schumann, for the appellants

J. Sebastian Winny, for the respondent

Heard: May 2, 2014

On appeal from the order of Justice Sandra Chapnik of the
    Superior Court of Justice, dated June 3, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We see no reason to interfere with the decision of the motion judge.  In
    our view, the authorization and direction signed by the appellants precludes
    them from disputing the respondents right to assess all the accounts in
    issue.  Accordingly, the appeal is dismissed with costs fixed at $2500 all in.


